United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-51051
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE ALEXANDER CASEREZ-BALLECIOS, also known as
Cesar Omar Casarez-Vallecillos,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. A-02-CR-95-ALL-SS
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Jose Alexander Caserez-Ballecios (Caserez) appeals his

sentence following his guilty-plea conviction for illegal reentry

following deportation, in violation of 8 U.S.C. § 1326.       Caserez

argues that he is entitled to a downward departure because the

Immigration and Naturalization Service issued him a work permit

after learning that he was an illegal alien and a convicted




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-51051
                                  -2-

felon, and then allowed him to remain in the United States for

several years.

     This court has jurisdiction to review the district court’s

refusal to depart downward “only if the district court based its

decision upon an erroneous belief that it lacked the authority

to depart.”     United States v. Landerman, 167 F.3d 895, 899

(5th Cir. 1999).    This court has no jurisdiction if the district

court refused to depart downward “based on its determination

that departure [was] not warranted on the facts of the case.”

United States v. Palmer, 122 F.3d 215, 222 (5th Cir. 1997).

     The record reflects that the district court was aware that

it had the authority to depart downward, but that it refused to

do so based on the circumstances of the case.    Consequently, this

court lacks jurisdiction to review the district court’s refusal

to depart.    Landerman, 167 F.3d at 899.   Accordingly, this appeal

is DISMISSED.